Exhibit Filed by White River Capital, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of Subject Company: White River Capital, Inc. Commission File No.: 001-33257 PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (NYSE Alternext US: RVR) Contact: Mark R. Ruh President & Chief Operating Officer Martin J. Szumski Chief Financial Officer Address: 1445 Brookville Way Suite I Indianapolis, IN 46239 1445 Brookville Way Suite I Indianapolis, IN 46239 Phone: (317) 806-2166 x 6468 (858) 759-6057 October 27, 2008 WHITE RIVER CAPITAL, INC. ANNOUNCES SHARE
